 W S HATCH CO.W. S. Hatch Co.,Inc.andGeneral Truckdrivers,Warehousemen,Helpers & Automotive Employees,Local 315,International Brotherhood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Case 20-CA-6493May 28, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSUpon a charge filed on December 23, 1970, by Gen-eralTruckdrivers,Warehousemen, Helpers & Au-tomotive Employees, Local 315, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein called the Union, and dulyserved on W. S. Hatch Co., Inc., herein called theRespondent, the General Counsel of the National La-bor Relations Board, by the Regional Director for Re-gion 20, issued a complaint on January 26, 1971,against Respondent, alleging that Respondent had en-gaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended, Copies of the charge,complaint, and notice of hearing before a Trial Exam-iner were duly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on November 18, 1970,following a Board election in Case 20-RC-9441, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about December 8, 1970, and at all times there-after, Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusive bargaining representative, although the Un-ion has requested and is requesting it to do so. OnFebruary 5, 1971, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint' and alleging as a "Sepa-rate and Further Defense" that no duty to bargain has'Official notice is taken of the record in the representation proceeding,Case 20-RC-9441, as the term "record" is defined in Secs 102 68 and102 69(t) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc.,166 NLRB 938, enfd. 388 F.2d 683 (C A 4,1968),Golden Age Beverage Co,167 NLRB 151,Intertype Co. v Penello,269 F.Supp 573 (D C Va, 1967),Follett Corp,164 NLRB 378, enfd 397F.2d 91 (C A 7, 1968), Sec 9(d) of the NLRA'The Respondent's answer to the complaint neither admits, denies, norseeks to explain the first six allegations of the complaint relating to the filingand service of the charge, the Respondent's business operations, the Board'sjurisdiction, the Union's status as a labor organization,and the status ofSamuel L Holmes as an agent of the Respondent, as well as the allegationsof request and refusal to bargain Inasmuch as the Respondent has neitheradmitted,denied, nor explained these allegations of the complaint,we shall,pursuant to the provisions of Sec 102 20 of the Board's Rules and Regula-tions, Series 8, as amended,deem these allegations to be admitted190 NLRB No. 122613arisen becauseno bargainingrepresentative has beenlawfully certified.On March 18, 1971, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment, with documents attached thereto and incor-porated therein. The General Counsel submits, ineffect, that the Respondent has raised no issue whichwas not previously raised and decided by the Board inthe representation proceeding in Case 20-RC-9441and that thereare no issuesof fact or law requiring ahearing in the instant proceeding. He, therefore, movesthat the Board find that the Respondent has violatedSection 8(a)(5) and (1) of the Act and issue a Decisionand Order in conformity with the allegations of thecomplaint. Subsequently, onMarch 24, 1971, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why the Gen-eral Counsel's Motion for Summary Judgment shouldnot be granted. Respondent thereafter filed a responseto Notice To Show Cause, called Affidavit in Response,with a memorandum in opposition to Motion for Sum-mary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.Upon the entire record in this proceeding, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTThe Respondent's answer to the complaint deniesthe validity of the Union's certification, and by its re-sponse to the Notice To Show Cause the Respondentcontends, in effect, that the Regional Director and theBoard erred in vacating the Stipulation for CertificationUpon Consent Election, nullifying the first election,and conducting a second election. We find no merit inthe Respondent's position.The record in Case 20-RC-9441 reflects that, pursu-ant to a Stipulation for Certification Upon ConsentElection approved by the Acting Regional Director, anelection by secret manual ballot was conducted in thestipulated unit on August 10, 1970. As only 7 of the 13eligible employees were able to vote and as the RegionalDirector found that a substantial number of the re-maining eligible employees were prevented by the Re-spondent's work assignments from voting in the elec-tion, the ballots were impounded and not counted. TheRespondent was requested, but it refused, to amend theStipulation to permit the remaining eligible employeesto vote by mail ballot. Finding that a substantial num-ber of eligible employees did not have the opportunityto vote and following Board policy to certify election 614DECISIONSOF NATIONALLABOR RELATIONS BOARDresults only when a representative number of em-ployees are able to vote, the ActingRegionalDirector,on August 19, issued an Order Declaring Election aNullity, Order Rescinding Approval of Stipulation forCertification Upon Consent Election, and Notice ofHearing.By letter of August 21, addressed to the NationalLabor Relations Board, Region 20, the Respondent'scounsel argued in substance that the Stipulation did notpermit, and neither the Regional Director nor theBoard had authority to permit, the Stipulation to beamended so as to provide for a continuation of theelection with a change in balloting procedure for someemployees once the election had been concluded inaccordance with the provisions of the Stipulation. Hedemanded, therefore, that the ballots be counted andthe results certified according to law and Board proce-dures. This letter was forwarded to the Board by theRegion, as having been intended for the Board. Treat-ing the letter as a Request for Review of the ActingRegional Director's order of August 19, the Board, onAugust 26, denied the request without prejudice torenew the contention in the representation hearingscheduled for September 3.After the hearing, the Regional Director, on Septem-ber 25, issued a Decision and Direction of Election inwhich, after considering the Respondent's contentionthat the Acting Regional Director lacked authority torescind the approval of the Stipulation and to declarethe election a nullity, he approved, for the reasons givenby the Acting Regional Director, the order of August19 and directed a new election by mail ballot. In themail election by secret ballot, conducted between Octo-ber 26 and November 2, the tally of ballots reflectedthat of the 13 eligible voters, 8 voted for, and 4 against,the Union and there were no challenged ballots.On or about November 11, the Respondent filed aPetition for Order Direction Regional Director ToTally and Certify Results of Election. In the petition,the Respondent contended that the August 19 ordersetting aside the first election of August 10 was a nullitysinceitwas beyond the Regional Director's authorityto issue and that, under Section 102.62 of the Board'sRules and Regulations, only the Board can determineissuesraised in an election conducted pursuant to aStipulation for Certification Upon Consent Election.The Respondent argued, therefore, that the August 10election was valid and urged the Board to direct theRegional Director to certify the results therein and toset aside the second election. On November 18, theBoard denied the Respondent's petition as lacking inmerit and the Regional Director then issued a Certifica-tion of Representative certifying the Union as the ex-clusive representative of all employees in the appropri-ate unit.In its response to the Notice To Show Cause, theRespondent not only reiterates in effect all the conten-tions and arguments raised and considered in the repre-sentation case, 20-RC-9441, but also raised allegedfactual and legal issues. As to the factual issues, theRespondent now offers to prove, with respect to thealleged validity of the August 10 election, that (1) "ofeleven [sic] employees unquestionally eligible to vote,only two can be claimed to have been deprived of anopportunity to vote by reason" of the Respondent'saction; (2) in a previous manual ballot election amongthe unit employees, fewer than all employees had theopportunity to vote but that election was not chal-lenged; and (3) the Union filed no challenge to the firstelection herein.We do not consider the aforesaid offersof proof as newly discovered or previouslyunavailableevidence warranting relitigation of the issues respectingthe August 10 election, and no special circumstanceshave been alleged. Further, we agree with both theActing Regional Director and the Regional Directorthat the election of August 10 was properlyset asidebecause a substantial number of eligible employees didnot have the opportunity to vote.The legal issues raised, which concern the contrac-tual aspects of the Stipulation for Certification UponConsent Election, the alleged invalidity of the secondelection under Section 9(c)(1) and (4) of the Act, andthe Regional Director's alleged violation of Section102.69 of the Board's Rules and Regulations, deal basi-cally with the Regional Director's authority and werepreviously considered and determined in the underly-ing representation case. The Respondent also arguesthat the second election, conducted within 12 monthsof the first election on August 10, is invalid underSection 9(c)(3) of the Act. Since Section 9(c)(3) appliesonly when there has been avalidelection within thepreceding 12 months, it is inapplicable where, as here,the first election had been previously set aside and de-clared to be a nullity. Finally, we find no merit in theRespondent's contention that the Board has no au-thority to hear or grant a Motion for Summary Judg-ment, as the Board's authority to utilize summary judg-ment procedures, where there are no material issues offact or law warranting a hearing, is well established andthe Board has exercised these powers on numerousoccasions.'It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceedingalleging aviolation of Section 8(a)(5) is not entitled to relitigate'Holly Farms Poultry Industries, Inc.,189 NLRBNo 100, and casescited in fn5, see alsoManagementFood Systems,Divisionof Stouffer FoodsCorporation,188NLRB No.79, Alterman TransportLines, Inc, 187NLRB No144, Union Carbide Car, be, Inc,173 NLRB No 131, and Sec.102 50 of theBoard's Rules and Regulations,Series 8, as amended W.S. HATCH CO.issues which were or could have been litigated in a priorrepresentation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the prior repre-sentation proceeding, and the Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding.We therefore find thatthe Respondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.We shall, accordingly, grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent, a Utah corporation with a place of busi-ness located in Pittsburg, California, is a common car-rier engaged in the transportation of products by truck.During the past year, in the course and conduct ofitsbusiness operations,Respondent received grossrevenue in excess of $50,000 for transporting productsin interstate commerce.We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce with the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.IITHE LABOR ORGANIZATION INVOLVEDGeneral Truckdrivers,Warehousemen, Helpers &AutomotiveEmployees,Local 315, InternationalBrotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America is a labor organizationwithin the meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All truck drivers employed by Respondent at itsPittsburg, California terminal, excluding all otheremployees, guards and supervisors as defined inthe Act.'SeePittsburghPlate Glass Co. v NL.R.B.,313 U S. 146, 162 (1941),Rules and Regulations of the Board,Secs. 102 67(f) and 102 69(c)2.The certification615On November 4, 1970, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Direc-tor for Region 20, designated the Union as their repre-sentative for the purpose of collective bargaining withthe Respondent. The Union was certified as the collec-tive-bargaining representative of the employees in saidunit on November 18, 1970, and the Union continuesto be such exclusive representative within the meaningof Section 9(a) of the Act.B.The Request to Bargain andRespondent's RefusalCommencing on or about December 1, 1970, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing on orabout December 8, 1970, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collective bar-gaining of all employees in said unit.Accordingly, we find that the Respondent has, sinceDecember 8, 1970, and at all times thereafter, refusedto bargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal, Respondent has engaged inand is, engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act, we shall order thatit cease and desist therefrom, and, upon request, bar-gain collectively with the Union as the exclusive repre-sentative of all employees in the appropriate unit, and,if an understanding is reached, embody such under-standing in a signed agreement. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S. 817;BurnettConstructionCompany,149NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.W. S. Hatch Co., Inc., is an employerengaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.General Truckdrivers, Warehousemen, Helpers &AutomotiveEmployees,Local 315, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All truck drivers employed by Respondent at itsPittsburg, California terminal, excluding all other em-ployees, guards and supervisors as defined in the Actconstitute a unit appropriate for the purposes of collec-tive bargaining within themeaningof Section 9(b) ofthe Act.4. Since November 18, 1970, the above-named labororganization has been and now is the certified and ex-clusive representative of all employees in the aforesaidappropriate unit for the purpose of collective bargain-ing within the meaning of Section 9(a) of the Act.5.By refusing on or about December 8, 1970, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respond-ent in the appropriate unit, Respondent has engaged inand isengagingin unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and is in-terfering with, restraining, and coercing, employees inthe exercise of the rights guaranteed to them in Section7 of the Act, and thereby has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, W. S. HatchCo., Inc., its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment, with General Truckdrivers,Ware-housemen, Helpers & Automotive Employees, Local315, International Brotherhood of Teamsters, Chau-ffeurs,Warehousemen and Helpers of America as theexclusive bargaining representative of its employees inthe following appropriate unit:All truck drivers employed by Respondent atitsPittsburg, California terminal, excludingall other employees, guards and supervisorsas defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the rights guaran-teed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Post at its Pittsburg, California, terminal copiesof the attached notice marked "Appendix."5 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 20, after being duly signed by Respond-ent's representative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained byitfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.'In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading "POSTEDBY ORDEROF THE NATIONAL LABOR RELATIONSBOARD"shall be changedto read"POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD " W.S HATCH CO.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with GeneralTruckdrivers,Warehousemen,Helpers& Au-tomotive Employees, Local 315, InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wages,hours, and other terms and conditions of employ-617ment, and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All truck drivers employed by Respondentat its Pittsburg, California terminal, exclud-ing all other employees, guards and super-visors as defined in the Act.W. S. HATCH CO., INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 13050 FederalBuilding,Box 36047, 450 GoldenGate Avenue, San Francisco, California 94102, Tele-phone 415-556-3197.